Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims 1-20 are pending.


This application is in condition for allowance except for the following formal matters: 
A…The abstract of the disclosure is objected to because in line 2 “TMR” should be replaced with, for example, “Tunneling Magnetoresistance (TMR)”.  Correction is required.  See MPEP § 608.01(b).
B…The disclosure is objected to because of the following informalities: paragraph 0045 appears to include the first instance of “RA”.  This first instance should be accompanied by the phrase that RA is an abbreviation for.  If RA stands for “resistance area” then “RA “ in paragraph 0045 should be replaced with “resistance area (RA)”.
C…Claims 7-9 and 13-17 are objected to because of the following informalities:  Claim 7 – line 2, “RA” should be replaced with, for example, “resistance area (RA)”.  Claim 13 – lines 3 and 4, the term “different” before “TMR structures” is not considered to further limit “TMR structures” because the TMR structures of one of the resistors are inherently different TMR structures than those of a different one of the resistors as each resistor is considered to have been established as including its own set of TMR structures versus any shared TMR structures such that each resistors TMR structures are different TMR structures than those present in any one of the other resistors.  A suggested improvement to the claim language would be to, as one 
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERSON A EVANS whose telephone number is (571) 272-7574.  The examiner can normally be reached on Mon-Fri 10am-6pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEFFERSON A EVANS/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        Saturday, June 5, 2021